20-10410-hcm Doc#349 Filed 12/28/20 Entered 12/28/20 12:15:19 Main Document Pg 1 of
                                        3




  The relief described hereinbelow is SO ORDERED.



  Signed December 28, 2020.

                                                         __________________________________
                                                                H. CHRISTOPHER MOTT
                                                         UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                          §
                                                   §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                           §
                                                   §        Chapter 11
      DEBTOR.                                      §

                              ORDER GRANTING
                   CHAPTER 11 TRUSTEE’S (1) OBJECTION TO
                  CLAIM NO. 2.5 ON DEBTOR’S SCHEDULE D OF
      DEALERS ELECTRICAL SUPPLY COMPANY WITH NOTICE THEREOF AND
       (2) MOTION TO DETERMINE VALUE OF PROPERTY SECURING CLAIM

         The Court has considered the Objection (the “Objection”) to Claim No. 2.5 of Dealers

  Electrical Supply on the Debtor’s Schedule D in the above-captioned case (the “Chapter 11 Case”),

  with notice thereof, and motion to determine value of property securing claim, filed by Gregory S.

  Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”) of 3443 Zen

  Garden, L.P. (the “Debtor”), the chapter 11 debtor in the Case. The Court finds that (i) it has

  jurisdiction over the matters raised in the Objection pursuant to 28 U.S.C. §§ 157 and 1334; (ii)

  the Objection is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in


   ORDER GRANTING TRUSTEE’S OBJECTION TO CLAIM OF
   DEALERS ELECTRICAL SUPPLY COMPANY AND MOTION TO DETERMINE VALUE                       PAGE 1 OF 3
20-10410-hcm Doc#349 Filed 12/28/20 Entered 12/28/20 12:15:19 Main Document Pg 2 of
                                        3



  the Objection is in the best interests of the Estate and its creditors; (iv) proper and adequate notice

  of the Objection and the hearing thereon has been given and that no other or further notice is

  necessary; and (v) upon the record, after due deliberation, good and sufficient cause exists for the

  granting of the relief requested in the Objection as set forth herein. IT IS HEREBY ORDERED

  THAT:

                 The Objection is sustained as set forth herein.

                 The claim of Dealers Electrical Supply Company described on the Debtor’s

  Schedule D as claim number 2.5 is disallowed as a secured claim.

                 The value of the property, if any, securing the claim of Dealers Electrical Supply

  described on the Debtor’s Schedule D as claim number 2.5 is determined to be $0.

                 The claim of Dealers Electrical Supply Company described on the Debtor’s

  Schedule D as claim number 2.5 is disallowed as an unsecured claim.

                 Notwithstanding the relief granted in this Order and any actions taken pursuant to

  such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

  prepetition claim against the Estate; (b) a waiver of any party’s right to dispute any prepetition

  claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication

  or admission that any particular claim is of a type specified or defined in this Objection or any

  order granting the relief requested by the Objection; (e) a request or authorization to assume any

  prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

  waiver of the Trustee’s or Estate’s rights under the Bankruptcy Code or any other applicable law.

                 The terms and conditions of this Order will be immediately effective upon its entry.

                 The Trustee is authorized to take all actions necessary to effectuate the relief

  granted pursuant to this Order in accordance with the Objection.


   ORDER GRANTING TRUSTEE’S OBJECTION TO CLAIM OF
   DEALERS ELECTRICAL SUPPLY COMPANY AND MOTION TO DETERMINE VALUE                           PAGE 2 OF 3
20-10410-hcm Doc#349 Filed 12/28/20 Entered 12/28/20 12:15:19 Main Document Pg 3 of
                                        3



                 The Court retains exclusive jurisdiction to resolve any dispute arising from or

  related to this Order.

                                                ###


  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence, Tex. Bar No. 24087896
  Daniella G. Heringer, Tex. Bar No. 24103460
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 100
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com
  daniella.heringer@wickphillips.com

  COUNSEL FOR GREGORY S. MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




   ORDER GRANTING TRUSTEE’S OBJECTION TO CLAIM OF
   DEALERS ELECTRICAL SUPPLY COMPANY AND MOTION TO DETERMINE VALUE                   PAGE 3 OF 3
